Citation Nr: 1757442	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-23 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to December 1970 in the US Navy.  He also had additional military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

In January 2017, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not have active service in the Republic of Vietnam.

2. Ischemic heart disease did not manifest in service, within the one year presumptive period or for many years thereafter, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1113, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The duty to notify has been met.  See October 2011 correspondence, September 2016 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Court has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Nothing more is required.

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  As noted by the Board in the January 2017 remand, VA records dated in May 2012 indicate the Veteran's claims file was lost and that it has been rebuilt.  Service treatment records, service personnel records, post-service treatment records, claims submissions, and lay statements have been associated with the record.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The evidence includes a disability benefits questionnaire (DBQ) VA examination in April 2011 for ischemic heart disease and an April 2011 VA Agent Orange Protocol examination.  The Veteran's representative, in a brief in November 2017, requested that the Veteran be afforded a new VA examination to determine the nature and etiology of his heart condition, including an Agent Orange Registry health examination.  However, as will be discussed further below, the evidence does not establish that the Veteran had service in Vietnam.  Thus a remand for a new Agent Orange examination would be futile.  The Veteran does not contend nor does the evidence show that his heart disease may be related to service on any other basis other than exposure to Agent Orange.  As the evidence does not show that the Veteran's ischemic heart disease "may be associated with service", providing a VA examination on a basis other than Agent Orange exposure would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection for certain chronic diseases, such as cardiovascular disease (including organic heart disease), will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307 (a)(6)(iii).  If a veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. 
 § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The current list of diseases subject to presumptive service connection includes ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease).  
38 C.F.R. §§ 3.307 (a)(6)(ii); 3.309(e).  

The Veteran stated that his exposure to herbicide agents, to include Agent Orange, is based on setting foot in Vietnam.  In correspondence received by VA in January 2012, the Veteran reported that he had served in-country in Vietnam with duties involving aircraft recovery.  In a statement in July 2012 the Veteran indicated that he was on the USS Ranger from 1968 to 1970 and was in Da Nang in areas where Agent Orange was sprayed.  However, the Veteran's personnel records show that he had active service from March 1969 to December 1970.  The Veteran also explained that his memory was weak due to a head injury in 1991.  Id.; see also September 2016 Board hearing transcript, whereby Veteran testified he had memory problems due to an auto accident.  

In November 2011 the National Personnel Records Center confirmed that the Veteran did not have service in Vietnam.  

A September 2012 Memorandum is of record regarding the unavailability of evidence to support the Veteran's direct exposure to Agent Orange or other herbicides and/or in-country Vietnam service.  All evidence in the file to include service personnel records was reviewed and it was determined that there was insufficient evidence to establish that the Veteran actually had service in Vietnam or that the USS Ranger or USS Constellation docked in Vietnam during the Veteran's active service.  

During the September 2016 Board hearing, the Veteran recalled having been in Da Nang, Vietnam, from six to twelve weeks and having attended the Bob Hope Christmas Show in December 1969.  The Veteran testified that he was part of a support outfit and got to Vietnam by a squadron aircraft.  He stated the captain of his squadron told him that they did not officially exist in Vietnam.  The Veteran's wife also testified that she did not know whether the Veteran was in Vietnam but that he showed her pictures of Bob Hope, however they lost the photographs.   

Service personnel records show that the Veteran was transferred to FLECOMPRON FIVE NAF NAHA (VCRON FIVE), Okinawa, on April 21, 1969 and that he was transferred to the USS CONSTELLATION on August 9, 1970.  The Board in September 2016 remanded the matter in order to request that the Joint Services Records Research Center (JSRRC) take appropriate action to assist the Veteran in verifying the claim that his duties with FLECOMPRON FIVE NAF NAHA (VCRON FIVE) in Okinawa included visitation to Da Nang, Vietnam, during a six to twelve week period in and around December 1969.

In October 2017 the Appeals Management Center (AMC) issued a Memorandum regarding a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides while stationed with (VCRON FIVE) in Okinawa including visitation to Da Nang around December 1969.  The Veteran's personnel file and all supporting documents in the claims file were reviewed.  On August 17, 2017, the AMC contacted the JSRRC to verify the Veteran's alleged exposure to herbicides while he was stationed with VCRON FIVE around December1969.  

On September 1, 2017, the AMC received a response from JSRRC.  The JSRRC reported that it had reviewed the 1969 and 1970 command histories submitted by Fleet Composite Squadron Five (referred to by JSRRC as VC-5).  On October 2, 1969 when all aircraft was grounded, VC-5 was given responsibility for all carrier on board (COD) services to Yankee Station.  Between October 2, 1969 and December 31, 1969, a total of 1530 COD hours had flown from Da Nang, Republic of Vietnam (RVN) to Yankee Station.  From January 21-31, 1970 VC-5 detachment provided S-2 tow service in Da Nang.  January 31, 1970 marked the end of those COD services when tactical Support Squadron Fifty (VRC-50) took over the task.  Names of those assigned to the VC-5 detachment are not recorded in the history.  Therefore, the JSRRC was unable to verify or document that the Veteran was exposed to Agent Orange or other tactical herbicide while with VCRON-FIVE around December 1969.

Despite the Veteran's belief, there is no probative evidence that he was exposed to herbicide agents, including Agent Orange, as the evidence does not show that he was in Vietnam during active service.  There is no evidence to support the Veteran's contentions other than his recollections, which he admits are vague and imprecise due to a head injury.  The Board is sympathetic to the Veteran's claimed memory problems due to a post-service head injury.  However, the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange in service.  The presumption of exposure under these circumstances does not apply; and, hence, the Veteran's claim of entitlement to service connection for ischemic heart disease based on presumptive exposure to herbicides is denied. 

Notwithstanding the foregoing, the Veteran is not precluded from seeking service connection on a direct theory of entitlement.  See Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).

The Veteran's post-service treatment records indicate that he has a diagnosis of ischemic heart disease, coronary artery disease, and a history of myocardial infarction.  See, e.g. April 2011 Agent Orange Protocol examination and April 2011 DBQ VA examination for ischemic heart disease.  However, service treatment records do not document complaints or findings pertaining to a heart condition nor does the Veteran allege heart symptoms during service.  There is no evidence of treatment for a heart condition until many years after his period, which ended in December 1970.  

The Board acknowledges that on the April 2011 VA Agent Orange Protocol examination, the examiner noted that the Veteran was in the Da Nang area in Vietnam from 1969 to 1970 and had a heart attack in 2004 with 3 stents placed.  The diagnoses included a positive history of Agent Orange exposure and ischemic heart disease with a history of myocardial infarction.  However, to the extent that the VA examiner opined that the Veteran's ischemic heart disease was due to Agent Orange exposure in Vietnam, the opinion is based on the Veteran's recollection of service in Vietnam, which as discussed above is not verified.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For these reasons the April 2011 VA Agent Orange Protocol examination regarding the etiology of the Veteran's heart disease is of no probative value.

Based upon the evidence of record, the Board finds that ischemic heart disease was not manifest during active service and that the preponderance of the evidence fails to establish that ischemic heart disease is etiologically related to service. 

Consideration has been given to the Veteran's personal assertion that his ishemic heart disease is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the lay evidence does not constitute competent evidence and lacks probative value.  As the lay evidence is not competent the matter of whether it is credible is not reached.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.

ORDER

Service connection for ischemic heart disease, to include as a result of herbicide exposure, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


